Order entered November 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00928-CV

                 FINANCIAL CASUALTY COMPANY, ET AL., Appellants

                                                 V.

                                    MARK HUNT, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-33267-Y

                                             ORDER
       This is the third order this Court has had to issue regarding the reporter’s record. In

orders dated October 3, 2014 and October 27, 2014, we ordered Sharon Hazelwood, Official

Court Reporter for Criminal District Court No. 7 of Dallas County, Texas, to file either: (1) the

reporter’s record; (2) written verification that appellants have not requested the reporter’s record;

or (3) written verification that appellants have not paid or made arrangements to pay for the

record. Our order of October 27, 2014 warned Sharon Hazelwood that, if she failed to comply

with the order, the Court may order that she not sit as a court reporter until she complies.

Nevertheless, Sharon Hazelwood has neither filed the reporter’s record nor communicated with

the Court regarding the record.
          We order Sharon Hazelwood to file, by 4:00 P.M. ON NOVEMBER 26, 2014, either:

(1) the reporter’s record from the hearing held on September 20, 2013; (2) written verification

that appellants have not requested the reporter’s record; or (3) written verification that appellants

have not paid or made arrangements to pay for the record. We further ORDER that Sharon

Hazelwood not sit as a court reporter until she has complied with this order.

          We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Michael Snipes, Presiding Judge of Criminal District Court No. 7

of Dallas County, Texas, Sharon Hazelwood, the Dallas County Auditor, and all counsel of

record.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE